                                                                                           F LED
              IN THE UNITED STATES DISTRICT COURT
                                                                                             JAN O2 2020
                                                                                          Clerk, U.S District Court
                     FOR THE DISTRICT OF MONTANA                                            District Of Montana
                                                                                                  Missoula

                          *******************
THE STATE OF MONTANA

              vs.

Seth William Daniel                                              No. CR 19-102-BLG-DLC

DOB: 1994                                                      PETITION TO OPEN
                                                               JUVENILE/SEALED RECORDS
SSN: XXX-XX-6466

Whereas the above-name defendant entered a plea of GUILTY to Prohibited Person in
Possession of a Firearm before U.S. Magistrate Judge Timothy J. Cavan and the plea was
accepted by Chief U.S. District Court Judge Dana L. Christensen. Pre-Sentence Investigation
Report into the Defendant' s background has been ordered. The Petitioner requests all juvenile or
sealed records pertaining to the Defendant, including Court docwnents, Law Enforcement,
Juvenile Court Services, Cow1ty Probation, County Welfare, Department oflnstitution records,
medical and institutional treatment records and Department of Institutions records, be made
available.


_:)}_...._,..._M
              __...,A/_,,,_,,~=·""--_.a:-,::__,_Y',.t-.,_-
                                                  _______U .S. Probation/Parole Officer


                                     1/z/ZD            Date

                                          ********* *
                                              ORDER
                                          ** ********

The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juven· Court Services, County Probation, County Welfare, medical and institutional treatment
recor s, Department oflnstitutions records or agency of the Adult/Juvenile Probation and Parole
Offic r




Dated this   'Lw1 dayof J
                        -- ~                , 2020.
